Title: From Thomas Jefferson to Madame de Corny, 1 November 1803
From: Jefferson, Thomas
To: Corny, Marguerite Victoire de Palerne de


          
            Washington Nov. 1. 03.
          
          Your two favors, my dear friend, of Feb. 15. & June 15. have been duly recieved. the latter was forwarded to me by mr Ledet, who remained himself in London, & whom I should have recieved with great pleasure on your recommendation, had he come here. I learn with joy from yourself that you have good hopes of improvement in your health. my prayers for it are sincere, as the recollections of your friendship are very dear to me. having understood that you were become a great tea-drinker I procured the last year a cannister of very fine tea, & kept it by me a twelvemonth seeking an opportunity of conveying it to you. but none occurred. a vessel happens now to be sailing from this place on public account for Lorient, of which I avail myself, to send you a small box of Imperial, of the freshest & best quality, consigned to the care of mr Aaron Vale our Consul at Lorient, under the address of mr Livingston at Paris, from whom you will recieve it. I wish it may be to your taste, & sometimes remind you of a friend. our Congress is now in session, & fills us with business; to which much is added by our being now in the act of taking possession, & of organising the government of Louisiana, which has been so happily disposed of for the peace and friendship of our two countries. in the midst of hurry therefore, & of closing dispatches for the vessel, I can only repeat my prayers for your health and happiness, & assurances of my affectionate & respectful attachment.
          
            
              Th: Jefferson
            
          
        